DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 11, 12, 14, 15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tillette de Clermont-Tonnerre et al. (Pub No US 2020/0213649). Hereinafter, referenced as Tillette.

Regarding claim 1, Tillette discloses a preference-based service providing method, comprising: 
acquiring, by a controller (e.g. content provider 100), user video information obtained by imaging a user who is using an electronic device (Paragraph [0040] figure 4; transmit user response data 440 back to the content provider 100);
analyzing a preference of the user for a service provided by the electronic device on a basis of the user video information comprising a face image and a posture image of the user (Paragraphs [0012] [0050] [0052] figure 6; process user response data 600, including non-verbal body language, e.g. smiling, frowning, etc., and leaning forward 655);
setting a priority of the service provided by the electronic device on a basis of the preference of the user (Paragraphs [0055]-[0057] figure 7; use pattern recognition to identify past content types that were previously selected or enjoyed by this user when similar current response data was found in the historical data 725, and search for alternate content 740);
and providing a recommendation list of services provided by the electronic device on a basis of priorities of the services (Paragraphs [0013] [0040] figure 4; display a ranked list of alternative content options 445 to the viewer).

claim 2, Tillette discloses the preference-based service providing method of claim 1; moreover, Tillette discloses that the analyzing of the preference of the user comprises: extracting the face image and the posture image of the user from the user video information (Paragraphs [0012] [0050] [0052] figure 6; process user response data 600, including non-verbal body language, e.g. smiling, frowning, etc., and leaning forward 655);
and analyzing the face image and the posture image of the user to extract user characteristic information comprising at least one of an emotions state, an attention, or an age and a gender (Paragraphs [0015] [0052] figure 6; determine level of user attention, positive/negative reactions, etc.).

Regarding claim 5, Tillette discloses the preference-based service providing method of claim 1; moreover, Tillette discloses that the setting of the priority comprises: setting the priority in order of high preference of the user (Paragraph [0059]; the list of alternative content can be ordered so that those content options that best match are displayed first followed by content options with less of a match).

Regarding claim 6, Tillette discloses the preference-based service providing method of claim 1; moreover, Tillette discloses receiving a request for the service provided by the electronic device from the user (Paragraph [0039] figure 4; request content from provider 410); 
acquiring the user video information obtained by imaging the user at a time of the request (e.g. in real-time); and analyzing the emotional state of the user on a basis of 

Regarding claims 11, 12, 14 and 15, Tillette discloses all the limitations of claims 11, 12, 14 and 15; therefore, claims 11, 12, 14 and 15 are rejected for the same reasons stated in claims 1, 2, 5 and 6, respectively.

Regarding claim 20, Tillette discloses all the limitations of claim 20; therefore, claim 20 is rejected for the same reasons stated in claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tillette in view of Jagmag et al. (Pub No US 2020/0273485 claiming priority to 62/809,507). Hereinafter, referenced as Jagmag.

Regarding claim 3, Tillette discloses the preference-based service providing method of claim 2; however, it is noted that Tillette is silent to explicitly disclose that the analyzing of the preference of the user comprises: digitizing each piece of the user characteristic information; adding up an average value of each piece of the user characteristic information during a prescribed time period; and deriving a result of adding up the average value of each piece of the user characteristic information as the preference of the user.
Nevertheless, in a similar field of endeavor Jagmag discloses that the analyzing of the preference of the user comprises: digitizing each piece of the user characteristic information (Paragraph [0019] figures 1 and 2; sensors, e.g. camera, microphone, biometric, etc., that capture the state of the user’s environment and the user’s reaction); 
adding up an average value of each piece of the user characteristic information during a prescribed time period (Paragraph [0058] figure 4 of provisional; the reaction filter 430 may generate a running average of the emotion labels 402 and engagement values 403 over a predetermined number (K) of frames, i.e. period of time); 
and deriving a result of adding up the average value of each piece of the user characteristic information as the preference of the user (Paragraph [0058] figure 4 of provisional; the reaction tag 404 may indicate an average or overall emotion and/or engagement of the user over K frames).


Regarding claim 13, Tillette and Jagmag disclose all the limitations of claim 13; therefore, claim 13 is rejected for the same reasons stated in claim 3.



Claims 4, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tillette in view of el Kaliouby et al. (Pub No US 2019/0268660). Hereinafter, referenced as el Kaliouby.

Regarding claim 4, Tillette discloses the preference-based service providing method of claim 1; moreover, Tillette discloses that the analyzing of the preference of the user comprises: extracting the face image and the posture image of the user from the user video information (Paragraphs [0012] [0050] [0052] figure 6; process user response data 600, including non-verbal body language, e.g. smiling, frowning, etc., and leaning forward 655).
However, it is noted that Tillette is silent to explicitly disclose using a first deep neural network model to derive the emotional state of the user on a basis of the 
Nevertheless, in a similar field of endeavor el Kaliouby discloses using a first deep neural network model to derive the emotional state of the user on a basis of the extracted face image; using a second deep neural network model to derive the attention of the user on a basis of the extracted posture image (Paragraphs [0120] [0135] figures 15 and 17; the learning is performed using a deep neural network 1532 which applies facial classifiers and physiological classifiers to data captured from the viewer); 
and analyzing the preference of the user on a basis of the derived emotional state and attention of the user (Paragraphs [0043] [0086] figure 1; preferences of the viewer, wherein ranking a video relative to another video based on the cognitive state data which was captured in order to recommend further media presentation selections 180), 
wherein the first deep neural network has been already trained so as to estimate an emotional state of a human according to a face image of the human, and the second deep neural network has been already trained so as to estimate an attention of the human according to a posture image of the human (Paragraphs [0097] [0120] [0137]; training the deep neural network with a known dataset, i.e. known good data).


Regarding claim 9, Tillette discloses the preference-based service providing method of claim 1; moreover, Tillette discloses that the analyzing of the preference of the user comprises analyzing the preference of the user for the service provided by the electronic device on the basis of the user video information comprising the face image and the posture image of the user (Paragraphs [0012] [0050] [0052] figure 6; process user response data 600, including non-verbal body language, e.g. smiling, frowning, etc., and leaning forward 655).
However, it is noted that Tillette is silent to explicitly disclose acquiring bio-signal information of the user who is using the electronic device, and analyzing the preference of the user for the service provided by the electronic device on the basis of the user video information comprising the face image and the posture image of the user, and the bio-signal information of the user.
Nevertheless, in a similar field of endeavor el Kaliouby discloses acquiring bio-signal information of the user who is using the electronic device, and analyzing the preference of the user for the service provided by the electronic device on the basis of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tillette by specifically providing the elements mentioned above, as taught by el Kaliouby, for the predictable result of incorporating additional user reaction sample points that may help increase the accuracy of the user reaction determined by the system. 

Regarding claim 18, Tillette and Kaliouby disclose all the limitations of claim 18; therefore, claim 18 is rejected for the same reasons stated in claim 9.



Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tillette in view of Kim et al. (Pub No US 2020/0169789). Hereinafter, referenced as Kim.

Regarding claim 7, Tillette discloses the preference-based service providing method of claim 1; moreover, Tillette discloses that the setting of the priority comprises: 
acquiring first history information (Paragraphs [0013] [0056] figure 7; past history of emotions and reactions),

and reflecting the first history information and the second history information to readjust the priority (Paragraph [0056] figure 7; determine the particular threshold of discontent that is to be used for each user based on previously recorded passive responses and proactive responses).
However, it is noted that Tillette is silent to explicitly disclose acquiring first history information comprising a history that the service is selected from among the recommendation list of the services provided by the electronic device according to the priority setting based on the preference of the user.
Nevertheless, in a similar field of endeavor Kim discloses acquiring first history information comprising a history that the service is selected from among the recommendation list of the services provided by the electronic device according to the priority setting based on the preference of the user (Paragraphs [0152] figure 7; indices may be calculated for each selected recommended content in the list by using previous user history information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tillette by specifically providing the elements mentioned above, as taught by Kim, for the predictable result of using as many historical data points of the viewer as possible, increasing the accuracy of future recommended content with a higher chance of being enjoyed by the user.

Regarding claim 8, Tillette and Kim disclose the preference-based service providing method of claim 7; moreover, Tillette discloses that the acquiring of the first history information and the second history information comprises acquiring at least one of a selection or setting accumulation value, a use time accumulation value, or a number of change accumulation value for the service provided by the electronic device, which are included in the first history information and the second history information (Paragraphs [0013] [0056] figure 7; past history of emotions and reactions, e.g. passive and active reactions to content in the past).

Regarding claims 16 and 17, Tillette and Kim disclose all the limitations of claims 16 and 17; therefore, claims 16 and 17 are rejected for the same reasons stated in claims 7 and 8, respectively.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573.  The examiner can normally be reached on Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423